DETAILED ACTION
The following Office action concerns Patent Application Number 16/954,228.  Claims 1-21 are pending in the application.
Claims 1-12 and 21 have been withdrawn from consideration as being drawn to non-elected inventions.
The applicant’s amendment filed September 21, 2022 has been entered.
Election/Restrictions
A restriction requirement was sent to the Applicant on July 26, 2022.  The Applicant was required to elect among several groups of inventions.  The Applicant responded to the restriction requirement on September 21, 2022 and elected Group II, claims 13-20, without traverse.  Accordingly, claims 1-12 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions.
Allowable Subject Matter
Claim 20 is allowable over the closest prior art of Manabu (JP 2011-034750).  Manabu does not teach or suggest that the binder is a hydroxyl or carboxyl terminated polyester.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 13, 16, 17 and 19 are rejected under 35 U.S.C. § 102 as being anticipated by, or, alternatively, under 35 U.S.C. § 103 as being obvious over Manabu (JP 2011-034750, m.t., included in the applicant’s IDS).
Manabu teaches a film forming composition (ink) comprising copper acetate, 3-dimethylamino-1,2-propanediol, and silver acetate (silver salt) (par. 22, 27, 20).  The amount of copper acetate is 0.1-80 % by weight, the amount of 3-dimethylamino-1,2-propanediol is 0.1-80 % by weight, and the amount of silver salt is 1 ppm to 50 % by weight (par. 29).
Assuming a content by weight of 25 % copper acetate, 21.3 % 3-dimethylamino-1,2-propanediol and 1 % silver salt, then the mole ratio of copper acetate to 3-dimethylamino-1,2-propanediol is about 1 to 1.3 and the amount of silver salt is about 11 % based upon the amount of copper in the copper acetate.
The composition further comprises polyvinylpyrrolidone and solvent (par. 73, 122).  Polyvinylpyrrolidone is a binder as that term is described in the instant specification.
In the event that the above disclosure is not sufficiently specific to anticipate the above listed claims, the examiner submits that the selection of the instantly claimed components and amounts thereof would have been obvious to a person of ordinary skill in the art since Manabu teaches an ink composition comprising each of the recited components within the claimed ranges.
Claims 14 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Manabu (JP 2011-034750, m.t., included in the applicant’s IDS) in view of Yan et al (CN 106147405, m.t., included in the applicant’s IDS).
Manabu teaches a film forming composition as described above.  Manabu does not teach that copper acetate and 3-dimethylamino-1,2-propanediol form a complex.
However, Yan et al teaches a conductive copper ink comprising a complex of copper acetate and 3-dimethylamino-1,2-propanediol (p. 4).  The copper complex reduces the decomposition temperature of the copper salt so that the ink can be sintered at low temperature (pp. 2-3).  The mole ratio of copper acetate to 3-dimethylamino-1,2-propanediol is 1:1 to 1:4 (p. 4).  A person of ordinary skill in the art would have been motivated to combine the complex of Yan et al with the composition of Manabu in order to obtain reduced decomposition temperature and lower sintering temperature.
Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Manabu (JP 2011-034750, m.t., included in the applicant’s IDS) in view of Jun et al (US 2006/0261316).
Manabu teaches a film forming composition comprising silver salt as described above.  Manabu does not teach that the silver salt includes silver nitrate.
However, Jun et al teaches a conductive ink comprising silver nitrate (par. 20).  The conductive ink has low curing temperature and high stability and produces a high conductivity circuit board (abstract; par. 52). 
Manabu teaches that the silver salt includes inorganic anions (par. 56-57).  Nitrate is an inorganic anion.  A person of ordinary skill in the art would have been motivated to combine the silver nitrate of Jun et al with the composition of Manabu in order to obtain a conductive ink having low curing temperature and high stability.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        November 10, 2022